ORDER

PER CURIAM.
Shirley Forney, appellant, appeals a judgment in the estate of Jesse Forney (decedent) of the Circuit Court of Marion County, Probate Division contending that the court erred in: (1) overruling his predecessor, the Honorable Judge Ogle, and removing appellant as co-representative of the estate of decedent; (2) allowing appellant’s attorney to withdraw seven days pri- or to the hearing on appellant’s post-trial motion and objections to final settlement without granting a continuance; and (3) approving the final settlement and distribution over appellant’s objections when decedent’s estate is a distributee of the estate of Pearl Forney (mother), which has motions pending. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.